Name: Commission Regulation (EC) No 1673/94 of 7 July 1994 ending the charges against the tariff ceilings opened from 1 January 1994 to 30 June 1994 in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in Pakistan
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  leather and textile industries;  trade policy
 Date Published: nan

 No L 178/6 Official Journal of the European Communities 12. 7. 94 COMMISSION REGULATION (EC) No 1673/94 of 7 July 1994 ending the charges against the tariff ceilings opened from 1 January 1994 to 30 June 1994 in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in Pakistan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), and in particular the third paragraph of Article 12 thereof, extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 12 thereof, Whereas, pursuant to Articles 1 and 10 of Regulation 33EC) No 3832/90 suspension of customs duties in the context of preferential tariff ceilings is granted from 1 January 1994 to 30 June 1994 within the limits of the individual ceilings set out in column 7 of Annex I to that Regulation in respect of each of the categories of product under consideration ; whereas as provided for in the third paragraph of Article 12 of the said Regulation, the Commission may, after 30 June 1994, take measures to stop quantities being charged against any particular preferential tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; Whereas, in respect of the products of order Nos and categories indicated in the table below and originating in Pakistan, the relevant ceilings were fixed at the levels indicated in that table : Order No Category Ceiling pairs pieces tonnes 40.0100 10 768 500 40.0120 12 1 594 500 40.0160 16 49 500 40.0170 17 40 500 40.0180 18 56,000 40.0210 21 281 000 40.0260 26 197 500 40.0280 28 54 500 40.0290 29 62 000 40.0350 35 132,000 40.0360 36 29,000 40.0400 40 18,500 40.0600 60 0,500 40.0610 61 24,000 40.0670 67 42,500 40.0680 68 45,500 40.0730 73 90 500 40.0740 74 33 500 40.0750 75 5 000 40.0780 78 79,500 40.0830 83 30,000 40.0850 85 0,500 40.0870 87 18,500 40.0880 88 4,000 40.0930 93 14,000 40.0980 98 7,000 40.1120 112 16,500 40.1130 113 13,000 (') OJ No L 370, 31 . 12. 1990, p. 39 . 0 OJ No L 338 , 31 . 12. 1993, p. 22. 12. 7. 94 Official Journal of the European Communities No L 178/7 Whereas on 15 June 1994, the sum of the quantities charged during the 1994 (1 January 1994 to 30 June 1994) preferential period has exceeded the ceilings in question ; Whereas it appears desirable to take measures to stop quantities being charged against the said ceilings for the order Nos, categories and the origin in question, HAS ADOPTED THIS REGULATION : Article 1 The quantities charged against the tariff ceilings opened from 1 January 1994 to 30 June 1994 by Council Regulation (EEC) No 3832/90 relating to the products indicates in the table below and originating in Pakistan, shall cease to be allowed from 15 July 1994 : Order No Category CN code Description 40.0100 10 6111 10 10 Gloves, mittens and mitts, knitted or crocheted (1 000 pairs) 61112010 6111 30 10 ex 6111 90 00 6116 10 10 6116 1090 6116 91 00 6116 92 00 6116 93 00 6116 99 00 40.0120 12 61 15 12 00 Panty-hose (tights), stockings, under stockings, socks, (1 000 pairs 6115 19 10 ankle-socks, sockettes and the like, knitted or or pieces) 6115 19 90 crocheted, other than for babies, including stockings 61 1 5 20 1 1 for varicose veins, other than products of category 70 6115 20 90 6115 91 00 61159200 611593 10 6115 93 30 6115 93 99 6115 99 00 40.0160 16 6203 11 00 Men's or boys' suits and ensembles, other than (1 000 pieces) 6203 12 00 knitted or crocheted, of wool , of cotton or of 6203 19 10 man-made fibres, excluding ski suits ; men's or boys' 6203 19 30 tracksuits with lining, with an outer shell of a single 6203 21 00 identical fabric, of cotton or of man-made fibres 6203 22 80 6203 23 80 6203 29 18 6211 32 31 6211 33 31 40.0170 17 6203 31 00 Men's or boys' jackets excluding waister jackets and (1 000 pieces) 6203 32 90 blazers , other than knitted or crocheted, of wool , of 6203 33 90 cotton or of man-made fibres 6203 39 19 No L 178/8 Official Journal of the European Communities 12. 7. 94 Order No Category CN code Description ¢ 1 .. 40.0180 18 6207 11 00 Men's and boys' singlets and other vests, underpants, (tonnes) 620719 00 briefs, nightshirts, pyjamas, bathrobes, dressing 6207 21 00 gowns and similar articles, other than knitted or 6207 22 00 crocheted 6207 29 00 6207 91 6207 92 00 6207 99 00 6208 1 1 00 Women's and girls' singlets and other vests, slips, 6208 19 10 petticoats, briefs, panties, nightdresses, pyjamas, 6208 19 90 negliges, bathrobes, dressing gowns and similar 6208 21 00 articles, other than knitted or crocheted 6208 22 00 6208 29 00 6208 91 11 6208 91 19 6208 91 90 6208 92 10 6208 92 90 6208 99 00 40.0210 21 ex 6201 12 10 Parkas ; anoraks, windcheaters, waister jackets and (1 000 pieces) ex 6201 12 90 the like, other than knitted or crocheted, of wool , of ex 6201 13 10 cotton or man-made fibres ; under parts of tracksuits ex 6201 13 90 with lining, other than of category 16 or 29, of 6201 91 00 cotton or of man-made fibres 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 620213 90 6202 91 00 6202 92 00 6202 93 00 6211 32 41 6211 33 41 621 1 42 41 6211 43 41 40.0260 26 6104 41 00 Women's or girls' dresses of wool, of cotton or (1 000 pieces) 6104 42 00 man-made fibres 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 40.0280 28 6103 41 10 Trousers, bib and brace overalls, breeches and shorts (1 000 pieces) 6103 41 90 (other than swimwear) knitted or crocheted, of wool, . 6103 42 10 of cotton or man-made fibres 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 12. 7. 94 Official Journal of the European Communities No L 178/9 Order No Category CN code Description 40.0290 29 6204 1 1 00 Women's or girls' suits and ensembles, other than (1 000 pieces) 620412 00 knitted or crocheted, of wool, of cotton or 6204 13 00 man-made fibres, excluding ski suits ; women's or 6204 19 10 girls' tracksuits with lining, with an outer shell of a 6204 21 00 single identical fabric, of cotton or of man-made 6204 22 80 fibres 6204 23 80 6204 29 18 621 1 42 31 6211 43 31 40.0350 35 5407 10 00 Woven fabrics of synthetic fibres (continuous), other (tonnes) 5407 20 90 than those for tyres of category 114 5407 30 00 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 40.0360 36 5408 10 00 Woven fabrics of continuous artificial fibres, other (tonnes) 5408 21 00 than those for tyres of category 114 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 No L 178/10 Official Journal of the European Communities 12. 7. 94 Order No Category CN code Description 40.0400 40 ex 6303 91 00 Woven curtains (including drapes) interior blinds, (tonnes) ex 6303 92 90 curtain and bed valances and other furnishing ex 6303 99 90 articles, other than knitted or crocheted of wool, of cotton or of man-made fibres 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 40.0600 60 5805 00 00 Tapestries, hand-made, of the type Gobelins, (tonnes) Flanders, Aubusson, Beauvais and the like, and needle-worked tapestries (for example, petit point and cross stitch) made in panels and the like by hand 40.0610 61 ex 5806 10 00 Narrow woven fabrics, and narrow fabrics (bolduc) (tonnes) 5806 20 00 consisting of warp without weft assembled by means 5806 31 10 of an adhesive, other than labels and similar articles 5806 31 90 of category 62. 5806 32 10 5806 32 90 Elastic fabrics and trimmings (not knitted or ex 5806 39 00 crocheted), made from textile materials assembled ex 5806 40 00 from thread 40.0670 67 5807 90 90 Knitted or crocheted clothing accessories other than (tonnes) for babies, household linen of all kinds, knitted or 6113 00 10 crocheted ; curtains (including drapes) and interior blinds, curtain or bed valances and other furnishing 6117 10 00 articles knitted or crocheted blankets and travelling 6117 20 00 rugs, other knitted or crocheted articles including 6117 80 10 parts of garments or of clothing accessories 6117 80 90 61 17 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 6305 31 10 ex 6305 39 00 ex 6305 90 00 6307 10 10 6307 90 10 12. 7. 94 Official Journal of the European Communities No L 178/11 Order No Category CN code Description 40.0680 68 61 1 1 10 90 Babies' garments and clothing accessories , excluding (tonnes) 6111 20 90 babies' gloves, mittens and mitts of categories 10 6111 30 90 and 87, and babies' stockings, socks and sockettes, ex 6111 90 00 other than knitted or crocheted of category 88 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 40.0730 73 6112 11 00 Track suits and knitted or crocheted fabric, of wool, (1 000 pieces) 6112 12 00 of cotton or of man-made textile fibres 6112 19 00 40.0740 74 6104 11 00 Women's or girls ' knitted or crocheted suits and (1 000 pieces) 6104 12 00 ensembles, of wool , of cotton or man-made fibres, 6104 1300 excluding ski suits ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 40.0750 75 6103 11 00 Men's or boys' knitted or crocheted suits and (1 000 pieces) 6103 1200 ensembles , of wool, of cotton or of man-made fibres, 6103 19 00 excluding ski suits 6103 21 00 6103 22 00 6103 23 00 6103 29 00 40.0780 78 6203 41 30 Garments, other than knitted or crocheted excluding (tonnes) 6203 42 59 garments of categories 6, 7, 8 , 14, 15, 16, 17, 18 , 21 , 6203 43 39 26, 27, 29, 68 , 72, 76 and 77 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 621 1 32 90 621 1 33 90 6211 41 00 621 1 42 90 621 1 43 90 No L 178/12 Official Journal of the European Communities 12. 7. 94 Order No Category CN code Description 40.0830 83 6101 10 10 Overcoats, jackets, blazers and other garments, (tonnes) 6101 20 10 including ski suits, knitted or crocheted, excluding 6101 30 10 garments of categories 4, 5, 7, 13, 24, 26, 27, 28, 68, 69 , 72, 73, 74 and 75 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 40.0850 85 6215 20 00 Ties, bow ties and cravats, not knitted or crocheted, (tonnes) 6215 90 00 of wool, of cotton or man-made fibres 40.0870 87 ex 6209 10 00 Gloves, mittens and mitts, not knitted or crocheted (tonnes) ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6216 00 00 40.0880 88 ex 6209 10 00 Stockings, socks and sockettes, not knitted or (tonnes) ex 6209 20 00 crocheted, other clothing accessories, other than for ex 6209 30 00 babies, other than knitted or crocheted ex 6209 90 00 6217 10 00 6217 90 00 40.0930 93 ex 6305 20 00 Sacks and bags, of a kind used for the packing of (tonnes) ex 6305 39 00 goods, of woven fabrics, other than made from ex 6305 90 00 polyethylene or polypropylene strip 40.0980 98 5609 00 00 Other articles made from yarn, twine, cordage, rope (tonnes) or cables, other than textile fabrics, articles made 5905 00 1 0 from such fabrics and articles of category 97 40.1120 112 6307 20 00 Other made up textile articles, woven, excluding (tonnes) ex 6307 90 99 those of categories 113 and 114 40.1 1 30 113 6307 1 0 90 Floor cloths, dish cloths and dusters other than (tonnes) knitted or crocheted 12. 7. 94 Official Journal of the European Communities No L 178/13 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1994. For the Commission Christiane SCRIVENER Member of the Commission